DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/19/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2011-161780 on pages 1 - 2 of the specification.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Fukada (U.S Patent No. 8,810,832 B2) is a general background reference that teaches  a technology allowing a user to selectively print a web page for a mobile terminal or for a PC. To accomplish this, an image processing apparatus connected to a mobile terminal and a web server accepts designation information, which designates how a web page is printed, when both a first web page for a mobile terminal and a second web page for a non-mobile terminal are present in the web page, receives page information containing the URL of the first web page from the mobile terminal, obtains the second web page corresponding to the first web page from the web server, and executes any one of printing of the first web page, printing of the second web page, and printing of both the first web page and the second web page, according to the accepted designation information.
Takahashi (JP-2012-216196) is pertinent since it teaches a CPU of a smart phone performs the steps of: acquiring Web page data corresponding to a user agent type of a browser application based on a URL, when receiving a URL input for specifying the Web page data; displaying a Web page image based on the acquired Web page data on a panel; requesting a web server to transmit Web page data which corresponds to a browser application whose type is different from the browser application included in the smart phone and corresponds to the URL received in a reception part; acquiring the Web page data transmitted from the web server in response to the request; generating print data based on the acquired Web page data; and executing print processing using the generated print data.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Receiving Unit, Requesting Unit and Generation Unit in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Receiving Unit is read by the Examiner as being item 111 of Fig. 6, described as a display configured to receive an operation made by a user, Specification on Page 13 (lines 6 – 10). 
The Requesting Unit is read by the Examiner as being item 112 of Fig. 6, described as implanted by a program executed by the CPU 101,  Specification on Page 13 (lines 1 – 4).
The Generation Unit is read by the Examiner as being item 113 of Fig. 6, described as implanted by the program executed by the CPU 101, Specification on Page  15 (lines 2 – 7).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagawa (U.S Patent No. 8,629,994 B2, hereinafter ‘Yanagawa’) in view of Ishiguro (U.S Patent No. 2015/01936 74 A1, hereinafter ‘Ishiguro’).

With respect to claim 1, Yanagawa teaches a information processing apparatus (e.g., a Personal Computer (PC) 1, Fig. 1) comprising: 
a receiving unit that receives print setting for a Web page from an operator (e.g., receiving print setting for a web page from a user, Col 4 (lines 34 – 35); Col 5 (lines 38 – 43)); 
a requesting unit that requests data on the Web page to a Web server that provides the data on the Web page (e.g., requesting data toward the web server 7, Col 4 (lines 34 – 47)); and 
a generation unit (e.g., a printing data generation means, Claim 10) that generates print data on a basis of the data on the Web page obtained from the Web server in response to a request from the requesting unit (e.g., said PC 1 generates print data based on data returned from the Web Server in response to a receipt of a print command, Col 9 (lines 27 – 32); Col 10 (lines 4 – 12); claim 10); but fails to teach that said requesting unit is by transmitting terminal information set on a basis of the print setting.
However, in the same field of endeavor of printer, print setting and servers, Ishiguro teaches: a requesting unit that requests by transmitting terminal information set on a basis of the print setting  (Ishiguro: e.g., prior sending information (or configuration) to a management server, print setting (conditions) are being set up in order to arrange the print setting (conditions) to be involved in an image data generation, ¶0070, Fig. 4, Figs. 9A/9B & 11A/11B, ¶0061, ¶0108, ¶0111).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the portion of Ishiguro into Yanagawa, because it would predictably and advantageously to transmits device condition in order to reflect a similar resolution, layout or window width. 

With respect to claim 2, Yanagawa in view of Ishiguro teaches the information processing apparatus according to claim 1, wherein Ishiguro teaches the generation unit generates the print data using different terminal information set on a basis of the print setting together with the data on the Web page obtained from the Web server (e.g., based on the print setting and a particular layout information, image data can be generated in order to print, ¶0040, ¶0043, Figs. 9A/9B).

With respect to claim 3, Yanagawa in view of Ishiguro teaches the information processing apparatus according to claim 2, wherein the different terminal information includes a width of a display region in which the Web page is to be displayed, and the width of the display region is set to be larger as a width of paper in the print setting is larger (e.g., each layout information is based on the print setting obtained from the management server, ¶0069, ¶0078 - ¶0079, ¶0114).

With respect to claims 4 – 6, Yanagawa in view of Ishiguro teaches the information processing apparatus according to claims 1 – 3, respectively, wherein Ishiguro (in combination with the web page and web server of Yanagawa) teaches the print setting includes a size of paper to be used for printing, and the requesting unit transmits the terminal information corresponding to the received print setting to the Web server using a correlation that correlates each of a plurality of sizes of the paper and the terminal information (e.g., Fig. 11A – paper size).  

With respect to claims 7 – 9, Yanagawa in view of Ishiguro teaches the information processing apparatus according to claims 4 – 6, respectively, wherein Ishiguro (in combination with the web page and web server of Yanagawa) teaches the print setting further includes at least one of an orientation of the paper to be used for printing and an imposition, and the correlation correlates each of combinations of the plurality of sizes of the paper and the orientation of the paper or the imposition (e.g., landscape/portrait, Fig. 11A).  

With respect to claims 10 – 14, Yanagawa in view of Ishiguro teaches the information processing apparatus according to claims 5 – 9, respectively, wherein Ishiguro teaches the correlation correlates each of the plurality of sizes of the paper and the terminal information and the different terminal information (e.g., different screen layout number contains different paper size, Fig. 11A).  

With respect to claims 15 and 16, Yanagawa in view of Ishiguro teaches the information processing apparatus according to claims 4 and 5, respectively, wherein Ishiguro teaches the correlation correlates first paper and first terminal information, and correlates second paper, which is smaller than the first paper, and second terminal information, and the first terminal information is terminal information that indicates a terminal with a screen that is larger than a screen of a mobile terminal, and the second terminal information is terminal information that indicates the mobile terminal (e.g., refer to Figs. 11A/11B).  

With respect to claim 17, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 18, Yanagawa in view of Ishiguro teaches the information processing apparatus according to claim 17, wherein Ishiguro teaches  the requesting unit requests the data on the Web page by transmitting different terminal information, which is set on a basis of the print setting, to the Web server ( Ishiguro: e.g., prior sending information (or configuration of a portable terminal) to a management server, print setting (conditions) are being set up in order to arrange the print setting (conditions) in a screen or display layout to be involved for a print job in an image data generation, ¶0070, Fig. 4, Figs. 9A/9B & 11A/11B, ¶0061, ¶0108, ¶0111).  

With respect to claim 19, arguments analogous to claim 1 are applicable. The use of a non-transitory computer readable medium executed by at least a computer (CPU) as described in claim 19 is explicitly taught by claim 1 of Yanagawa.

With respect to claim 20, arguments analogous to claim 17 are applicable. The use of a non-transitory computer readable medium executed by at least a computer (CPU) as described in claim 17 is explicitly taught by claim 1 of Yanagawa.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Mohammed (U.S PG Publication No. 2010/0281351 A1)1
Lee et al. (U.S PG Publication No. 2010/0014103 A1)2

1This reference teaches a PC configured to receive print setting (or options) for a web page from an user, request data toward a  Web Server; and generate print data based on print setting (or options) and in response to a user command.
2This reference teaches receiving setting for a Web Page from a user; generate means to generate data in response to a command for printing out the Web Page, in which the Web Page is already entered (inputted) with print setting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674